Title: To Thomas Jefferson from William D. Chappell, 11 July 1824
From: Chappell, William D.
To: Jefferson, Thomas


Dear Sir
Halifax Corthaus Virginia
July 11. 1824
Actuated by the great necessity which I now labour for the use of such books as I find almost impossible for me to obtain in my present cramped situatintian I am under the painful necessity of requesting your assistance so far as to let me have access to your library I am por and have nothing to offer you in return for this great favor if it should be granted But a name clear of reproach which shal satisfactorily appear to you I was at the age of six years old left without farther or mother my Educatian was neglected until about eighteen months past Gen Andrew Jackson seeng my insideous application to my books rescued me into his family during the spring of 1823 He made an applicatian to the secertary of war for my admission in to the Military school at west point and received a prompt answer that I should be received and than was directtions for my appointment to be sent to me at this place but I have been sadly dissapointed and the death of my horse since my arrival hear has placed my return to the west quite out of the question I have for my futer destiny depends on the way in which I aply myself If this letter should meet with a kind receptian I hope that it will not be long before I am capible of actif business I shal be satisfide any thing and in deavour to render you evry service that will be in my power you will please to send me a few lines as soon as it may be conveneient as I shal wait with great patience and  hope the return of this mail my being me some welcom and cheering hope Receive the expression of my gratitud good wishes and respectWilliam D. Chappell